                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES SECURITIES                       )
AND EXCHANGE COMMISSION,                       )
                     Plaintiff,                )
                                               )       Case No. 17 CV 4686
                       v.                      )
                                               )       Honorable Joan B. Gottschall
SEYED TAHER KAMELI, et al.,                    )
                                               )
                               Defendants.     )

                            MEMORANDUM OPINION AND ORDER

       The U.S. Securities and Exchange Commission (“SEC” or “Commission”) brought this

civil enforcement action against Seyed Taher Kameli (“Kameli”) and several corporations,

alleging violations of Section 17(a) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C.

§ 77q(a); Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C.

§ 78j(b); and Rule 10b-5, 17 C.F.R. § 240.10b-5, promulgated thereunder. The SEC’s

allegations are set against the backdrop of a program commonly called the EB-5 program. EB-5

visas may be issued to “qualified immigrants seeking to enter the United States for the purpose

of engaging in a new commercial enterprise” provided that (i) the immigrant invests a set amount

of capital in the enterprise, and (ii) the enterprise benefits the U.S. economy by “creat[ing] full-

time employment for not fewer than 10 [qualified employees].” 8 U.S.C. § 1153(b)(5). The

SEC’s allegations concern investments in projects to build senior living facilities offered by

Kameli to immigrants seeking to qualify for the EB-5 program.

       Four motions to dismiss the SEC’s First Amended Complaint (“FAC”), ECF No. 105, are

before the court. The SEC also moves to strike one of the motions to dismiss. Defendants argue

that the FAC fails to state a claim and does not meet the heightened pleading standard of Federal



                                                   1
Rule of Civil Procedure 9(b), which applies to claims sounding in fraud. The court concludes

that the FAC fails to satisfy the requirements of Rule 9(b) and dismisses it.

                                                 I. Background

         This case began with the SEC’s filing of its original complaint, ECF No. 1, and motion

for a temporary restraining order and preliminary injunction, ECF No. 6. The court held

hearings 1 over five days on the motion for preliminary injunction and denied it by memorandum

opinion and order entered September 5, 2017, ECF No. 82 (reported SEC v. Kameli, 276 F.

Supp. 3d 852 (N.D. Ill. 2017)).

         Defendants then filed motions to dismiss the original complaint. ECF Nos. 100–03. In

lieu of responding to those motions, the SEC elected to amend the complaint “as a matter of

course,” Fed. R. Civ. P. 15(a)(1). In four separate motions, defendants again moved to dismiss

the FAC. ECF Nos. 124, 126–28. The SEC has also filed a motion to strike one of the motions

to dismiss. ECF No. 140.

    A. The EB-5 Program

         Congress created the EB-5 Program under the Immigration Act of 1990. See Pub. L.

No. 101-649, 104 Stat 4978 (codified at 8 U.S.C. § 1153(b)(5)). In 1991, the Immigration and

Naturalization Service (INS) promulgated regulations for the EB-5 Program’s administration.

Today, USCIS administers the program. The program’s chief purpose is to stimulate the

economy by encouraging infusions of new capital and creating jobs. See, e.g., Doe v. U.S.

Citizenship & Immigration Servs., 2016 WL 3640687, at *1 (N.D. Ill. June 29, 2016), Kenkhuis

v. I.N.S., 2003 WL 22124059, at *3 & n.2 (N.D. Tex. Mar. 7, 2003) (discussing the EB-5

Program’s legislative history).


1
 After a hearing, the parties reached a stand-still agreement regarding the request for a temporary restraining order
pending the court’s decision on the motion for a preliminary injunction. See Order ¶ I.A, ECF No. 40.

                                                          2
       The application process begins with the filing of a “Form I-526, Immigrant Petition by

Alien Entrepreneur” with USCIS. 8 C.F.R. § 204.6. The application must be “accompanied by

evidence that the alien has invested or is actively in the process of investing lawfully obtained

capital in a new commercial enterprise in the United States which will create full-time positions

for not fewer than 10 qualifying employees.” 8 C.F.R. § 204.6(j). In support of their petitions,

applicants may submit “[a] copy of a comprehensive business plan showing that, due to the

nature and projected size of the new commercial enterprise, the need for not fewer than ten (10)

qualifying employees will result, including approximate dates, within the next two years, and

when such employees will be hired.” 8 C.F.R. § 204.6(j)(4)(i)(B).

       If the I-526 petition is approved, the investor is granted a conditional green card

conferring permanent resident status on a conditional basis. 8 U.S.C. § 1186b(a)(1). To have the

conditions removed, the investor must file (within a specified time period) a “Form I-829,

Petition by Entrepreneur to Remove Conditions.” 8 C.F.R. § 216.6. At this stage, the investor

must show that his investment of capital was “sustained” during his or her period of conditional

residence and that the investment “created or can be expected to create with a reasonable period

of time ten full-time jobs to qualifying employees.” 8 C.F.R. § 216.6(a)(4)(iii)-(iv). If USCIS

grants the I-829 petition, the conditions are removed from the investor’s green card and he

becomes a lawful permanent resident. If not, the investor loses his conditional permanent

residency. 8 C.F.R. § 216.6(d)(1)-(2).

       The SEC emphasizes an EB-5 requirement enforced by the USCIS of which Kameli

allegedly knew or should have known. See FAC ¶ 47–49. Since at least 1998, the agency

administering the EB-5 program has required the applicant to demonstrate that, where a company

is involved, the “full amount” of the investor’s money has been “made available to the



                                                 3
business(es) most closely responsible for creating the employment upon which the [immigration]

petition is based.” In re Izummi, 22 I. & N. Dec. 169, 179 (Assoc. Comm. 1998); see also FAC

¶ 49 (quoting USCIS memorandum issued in May 2013 describing this requirement); Doe v.

Johnson, 2017 WL 1151036, at *6 (N.D. Ill. Mar. 28, 2017), non-dispositive op. on appeal sub

nom. Doe v. Nielsen, 883 F.3d 716 (7th Cir. 2018) (discussing rule in related litigation and

noting that the plaintiff did not challenge the USCIS’ reliance on the rule).

    B. The Parties, Projects, and Funds 2

        The SEC alleges that between 2009 and 2016, Kameli, a Chicago attorney specializing in

immigration, raised more than $88 million from at least 226 immigrant investors (most were

citizens of Iran or China) to fund the development and construction of assisted living and

memory care facilities (sometimes called “supportive living facilities”) 3 in Illinois and Florida.

FAC ¶ 2–4. Kameli promoted the investments as vehicles for obtaining residency using the EB-

5 program, touting his expertise in immigration law in person and in YouTube videos. FAC

¶¶ 4, 7, 64.

        Each investor was offered one or more ownership interests, described in offering

documents as “securities,” FAC ¶ 65, in a particular Illinois or Florida fund. The fund would

then, investors were told, loan money to a particular project. FAC ¶ 6. Each fund issued similar

Private Placement Memorandums (“PPMs”) to prospective investors some of which were

supplemented in 2013, 2014, and 2015. FAC ¶ 67. The offering documents included brochures,


2
  The factual summary in the text draws on the allegations made in the FAC, which the court accepts as true when
deciding defendants’ motions to dismiss. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 679 (2009).
3
  According to paragraph 52 of the FAC:

        An assisted living facility typically caters to individuals who need assistance with daily activities,
        but do not require the 24-hour medical care provided by a nursing home. A memory care facility is
        a facility that provides specialized care and programming for individuals with Alzheimer’s or a
        dementia-related disease.


                                                          4
a subscription agreement, and a business plan containing information about the ways in which

the project would spend the money borrowed from the fund. The business plans also provided

an estimate of the time necessary for the project’s completion. The PPMs stated that the projects

would begin repaying the loan once the senior living facility had become operational. CFIG and

AEP were to be compensated for their management services by a portion of the interest paid by

the projects on these loans.

        To invest, individuals executed subscription agreements and returned them to defendants

along with $500,000. In addition, investors were charged an administrative fee of between

$35,000 and $75,000. Investors’ funds were held in escrow until their I-526 petitions were

adjudicated. Once the petition was granted, the investor’s money was deposited into the specific

fund for which the investor had applied. If the petition was denied, the money was returned to

the investor. Eventually, each investor would hopefully earn back his or her principal plus

interest. More importantly, each project was to create enough jobs to support investors’ I-829

petitions.

        Kameli created two companies to manage the funds. Formed in 2008 or 2009, FAC ¶ 50,

Chicagoland Foreign Investment Group, LLC (“CFIG”), owned by Kameli, managed the four

Illinois funds. In 2013, Kameli began offering similar investments for projects in Florida.

Defendant American Enterprise Pioneers, Inc. (“AEP”), a subsidiary of CFIG, manages the

Florida funds. As detailed more fully below, in addition to managing the Illinois funds, CFIG

provided development services for the various projects.

        In 2013, Kameli also created Bright Oaks Group, Inc. and Bright Oaks Development, Inc.

(together, “Bright Oaks”) to provide business and development services to the projects. The

projects, which Kameli controlled, paid Bright Oaks $7.5 million in fees. Kameli appointed his



                                                5
brother as the President and CEO of Bright Oaks. FAC ¶ 8, 50, 81–84. PPM’s for two projects

(Aurora and Elgin) described the credentials of the woman who would manage the respective

funds but neglected to disclose that the manager in question was Kameli’s sister. FAC ¶¶ 84–85.

In addition to Kameli personally and as a controlling person, CFIG and AEP are named as

defendants. The individual funds and projects, along with Bright Oaks, are named as relief

defendants.

           As discussed above, Kameli established a corporation for each project and a

corresponding “fund” as an investment vehicle for the project. Each fund would, according to

the offering documents, loan money to the corresponding project.

                                   Table 1. Illinois Projects and Funds
    Project Name                              Project Corporation                         Fund
    Aurora Project       Aurora Memory Care, LLC d/b/a Bright Oaks of Aurora, LLC |      Aurora
                         Aurora Assisted Living EB-5 Fund, LLC
    Elgin Project        Elgin Memory Care, LLC d/b/a Bright Oaks of Elgin | Elgin       Elgin
                         Assisted Living EB-5 Fund, LLC
    Golden Project       Golden Memory Care, Inc. d/b/a Bright Oaks of Fox Lake |        Golden
                         Golden Assisted Living EB-5 Fund, LLC
    Silver Project       Memory Care, Inc. d/b/a Bright Oaks of West Dundee | Silver     Silver
                         Assisted Living EB-5 Fund, LLC

                                  Table 2. Florida Projects and Funds 4
     Project Name                             Project Corporation                          Fund
    First American       First American Assisted Living, Inc.; First American Assisted   First
    Project              Living EB-5 Fund, LLC                                           American
    (Wildwood)
    Naples Project       Naples ALF, Inc | Naples Memory Care EB-5 Fund, LLC             Naples
    (Naples)
    Ft. Myers            Ft. Myers ALF, Inc. | Ft. Myers EB-5 Fund, LLC                  Ft. Myers
    Project (Ft.
    Myers)
    Juniper Project      Juniper ALF, Inc. | Juniper Assisted Living EB-5 Fund, LLC      Juniper
    (Sun City)




4
    These projects are referred to collectively as the “Florida Projects.”

                                                              6
        Each project is over budget and behind schedule. See FAC ¶¶ 189–201. To date, only

the Aurora Project has been completed. However, only 12 of the facility’s 60 units are occupied.

The property was the subject of a foreclosure suit in Kane County. W. Suburban Bank v. Aurora

Memory Care LLC et al., No. 17-CH-000662 (Kane Cty. Cir. Ct. filed July 27, 2017). The

Aurora Project subsequently found itself the subject of an involuntary bankruptcy petition, and

the proceeding has been converted to a Chapter 7 petition. In re Aurora Memory Care, LLC, 589

B.R. 631 (Bankr. N.D. Ill. 2018).

        The other Illinois projects remain in various stages of development. The foundations

have been poured and structures partially erected for the Elgin and Golden Projects. However,

the general contractor for both projects has stopped working and has sued the respective funds

for unpaid amounts of $2.197 million and $1.549 million, respectively. See Glob. Builders v.

Elgin Memory Care LLC, No. 16 CH 964 (Kane Cty. Cir. Ct. filed Sept. 23, 2016); Glob.

Builders v. Golden Memory Care Inc., No. 16 CH 1472 (Kane Cty. Cir. Ct. filed Sept. 28, 2016).

In addition, in December 2016, the City of Elgin sent Kameli a Notice of Unsafe Condition and

Demolition Order for the partially constructed Elgin Project. Kameli appealed the demolition

order, but the City of Elgin denied the appeal in March 2017. To date, there has been no

construction on the Silver Project or on any of the Florida projects.

        “The Projects lack money to complete construction, and the Funds’ poor financial

condition prevents them from making additional loans to the Projects.” 5 FAC ¶ 196. With the

exception of some investors in the First American Fund, USCIS has not approved the conditional

applications for adjustment of status filed by investors in the Florida funds. FAC ¶ 190.



5
  At the preliminary injunction hearing, defendants offered explanations for the delays that included the SEC’s
investigation and bureaucracy. See slip op. at 6–7, ECF No. 82. Those explanations do not appear in the FAC, so
the court cannot consider them when deciding the instant motion.

                                                        7
Additionally, reports of litigation in this court show that USCIS has denied the I-526 petitions of

at least two investors in the Illinois funds. See Doe v. Johnson, supra, 2017 WL 1151036, at *6

(Aurora Project); Doe v. USCIS, supra, 2016 WL 3640687, at *1–2 (Elgin Project).

   C. The SEC’s Allegations

       In its briefing, the SEC alleges that Kameli, CFIG, and EAP’s solicitation and

management of the EB-5 funds and projects violated the securities laws in six ways. Pl.’s

Combined Resp. to Mot. to Dismiss 1–2 (“Combined Resp.”), ECF No. 142. Specifically,

according to the SEC, defendants (1) charged several of the funds and projects over $4 million in

undisclosed fees; (2) used approximately $16 million of investors’ funds to engage in securities

trading; (3) used money of Silver Fund investors as collateral for a line of credit, which they then

used for their own benefit and the benefit of funds and projects other than the Silver Fund; (4)

made an undisclosed profit of roughly $1 million by acquiring parcels of land through a separate

entity and selling them at a higher price to several of the Florida Projects; (5) diverted $475,000

of funds from other projects to fund the completion of construction of the Aurora Project; and

(6) diverted $745,000 from funds to Bright Oaks to cover its expenses. See id. at 1–2, 3–4

(collecting citations to the FAC).

       As alleged in the FAC’s three counts, defendants violated Section 17(a)(1), (2), and (3) of

the Securities Act and Section 10(b) of the Exchange Act. The Commission also seeks to hold

Kameli liable as a “control person” under Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

FAC ¶¶ 216–17.

                                       II. Legal Standard

       A Rule 12(b)(6) motion “tests the sufficiency of the complaint, not the merits of the

case.” McReynolds v. Merrill Lynch & Co., 694 F.3d 873, 878 (7th Cir. 2012); accord. Randle v.



                                                 8
Bentsen, 19 F.3d 371, 373 (7th Cir. 1994). A complaint need only set forth a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

That is, the complaint "state[s] a claim to relief that is plausible on its face." Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

satisfies this standard when its factual allegations "raise a right to relief above the speculative

level." Twombly, 550 U.S. at 555-56; see also Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th

Cir. 2010). For purposes of a motion to dismiss, the court takes all facts alleged by the plaintiff

as true and draws all reasonable inferences from those facts in the plaintiff's favor, although

conclusory allegations that merely recite the elements of a claim are not entitled to this

presumption of truth. Virnich v. Vorwald, 664 F.3d 206, 212 (7th Cir. 2011).

                                            III. Discussion

        Defendants challenge the sufficiency of the FAC as a whole, contending that it fails to

satisfy the requirements of Rules 8(a)(2) and the heightened pleading standard of Rule 9(b).

Despite its length, the court must agree.

    A. Rule 9(b) Standard

        Rule 9(b)’s heightened pleading requirements apply to allegations of securities fraud.

See Sears v. Likens, 912 F.2d 889, 893 (7th Cir. 1990); S.E.C. v. Ustian, 229 F. Supp. 3d 739,

760–61 (N.D. Ill. 2017). To satisfy Rule 9(b), a complaint “must state with particularity the

circumstances constituting fraud or mistake,” but “[m]alice, intent, knowledge, and other

conditions of a person’s mind may be alleged generally.” Rule 9(b) generally requires the

complaint to set out the who, what, when, where, and how of the alleged fraud, though “the exact

level of particularity that is required will necessarily differ based on the facts of the case.”

AnchorBank, FSB v. Hofer, 649 F.3d 610, 615 (7th Cir. 2011). Rule 9(b) has three primary



                                                   9
purposes: (1) protecting a defendant's reputation from harm; (2) minimizing “strike suits” and

“fishing expeditions;” and (3) providing notice of the claim to the adverse party. Jepson, Inc. v.

Makita Corp., 34 F.3d 1321, 1327 (7th Cir. 1994) (citing Uni*Quality, Inc. v. Infotronx, Inc., 974

F.2d 918, 924 (7th Cir. 1992))(other citation omitted). To further this last purpose, Rule 9(b)

also requires the plaintiff to provide a general outline of the fraud scheme, sufficient to notify the

defendant of its alleged role. AnchorBank, 649 F.3d at 615; In re Rust-Oleum Restore Mktg.,

Sales Practices and Prods. Liab. Litig., 155 F. Supp. 3d 772, 812 (N.D. Ill. 2016).

        The Private Securities Litigation Reform Act of 1995 (“PSLRA”) adds additional

pleading requirements such as a requirement that the complaint “state with particularity facts

giving rise to a strong inference that the defendant acted with the required state of mind.”

15 U.S.C. § 78u-4(b)(2)(A). Many courts have concluded that the PSLRA’s pleading

requirements do not apply to the SEC’s complaints in enforcement actions. See S.E.C. v. Steffes,

805 F. Supp. 2d 601, 615–16 & n.12 (N.D. Ill. 2011) (discussing majority view and noting

contrary district court decisions). Defendants confine their heightened pleading analysis to

Rule 9(b), see Kameli Mem. Supp. Mot. to Dismiss 6 8–16, ECF No. 126, so the question of

whether the PSLRA applies need not be reached here. Rule 9(b) and 8(a)(2) standards will

therefore be applied.

     B. The First Amended Complaint Does Not Satisfy Rule 9(b)

        Defendants primarily fault the FAC for lumping all defendants and allegedly false or

misleading statements together. A “complaint that attributes misrepresentations to all

defendants, ‘lumped’ together for pleading purposes, generally is insufficient” to satisfy Rule




6
 Kameli filed his motion and memorandum in support of his motion to dismiss as a single electronic document,
ECF No. 126.

                                                      10
9(b). Sears, 912 F.2d at 893 (quoting Design Time, Inc. v. Synthetic Diamond Tech., Inc., 674 F.

Supp. 1564, 1569 (N.D. Ind. 1987)).

       As defendants observe, the FAC’s allegations cover eight projects with over 225

investors and span complex events that occurred between 2008 and 2016. After identifying the

parties, the SEC lays out the facts over approximately 150 paragraphs, see FAC ¶¶ 47–204,

followed by the three counts, FAC ¶¶ 205–13. The counts themselves sketch the elements of the

SEC’s claims in skeletal fashion and incorporate all of the paragraphs that came before them.

See FAC ¶¶ 206, 210. The counts attribute scienter and actions to the defendants generally. See

FAC ¶¶ 205–13. For example, plaintiffs allege under Counts I and II that “[i]n engaging in the

conduct described herein, defendants acted knowingly or with a reckless disregard for the truth

[and/or negligently].” FAC ¶¶ 208, 212 (bracketed text in ¶ 212 only).

       The SEC responds that defendants take a myopic view of the FAC. They overlook its

allegations that Kameli controlled or owned the defendants. See FAC ¶¶ 22–40, 214–17. The

Commission reminds the court that Rule 9(b) must be read in conjunction with Rule 8(a)(2)’s

“short and plain statement” requirement. SEC v. Feminella, 947 F. Supp. 722, 733 (S.D.N.Y.

1996). The Commission submits that it is not required at the complaint stage to “delineate

precisely, in exacting detail, the role each Defendant and Relief Defendant played in the fraud.”

Pl.’s Combined Resp. 9. The SEC then points to paragraphs of the FAC it contends identify the

“specific written misrepresentations that Kameli made or to which Kameli contributed,” the

offering documents in which those statements appeared, and Kameli’s “specific misuses of

investor assets.” Id. at 10–11 (emphasis added).

       The emphasized language highlights a reason Rule 9(b) requires greater specificity: the

need to give fair notice to each defendant of his or her alleged part in the scheme. In its response



                                                11
brief, the SEC asserts that “allegations regarding Kameli’s and the other Defendants’ and Relief

Defendants’ role in the fraud are sufficient to give Kameli reasonable notice about the allegations

against him and to enable him to prepare a defense.” Combined Resp. 10. Even if that were so,

what about the other defendants? Rule 9(b) and 8(a)(2) entitle each defendant to fair notice of the

alleged “nature of his or her alleged participation in the fraud.” Rocha v. Rudd, 826 F.3d 905,

911 (7th Cir. 2016) (affirming dismissal of complaint and denial of leave to file an amended

complaint). Alleging that Kameli controlled or owned the defendants does not by itself suffice,

for “absent a compelling reason, a plaintiff is normally not entitled to treat multiple corporate

defendants as one entity” under Rule 9(b). Jepson, 34 F.3d at 1329 (citations omitted). Nor does

saying that Kameli contributed to certain written statements because it leaves open the natural

next question: How much did Kameli contribute to the allegedly fraudulent statements and how

much did other defendants and third parties contribute?

       The FAC does not adequately delineate the defendants’ roles in making the allegedly

fraudulent statements. Take paragraph 127, which alleges that “Kameli and CFIG or EA made

materially false or misleading statements” without differentiating among defendants. See also

¶¶ 113, 114, 126. Elsewhere the FAC identifies other persons, not named as defendants,

involved in the management of CFIG, EAP, and Bright Oaks. An associate at Kameli’s law firm

wrote emails to potential investors, for instance, carbon copying Kameli. FAC ¶ 49; see also

FAC ¶ 59. Kameli’s brother and sister may have been involved in project administration.

Despite this, the FAC leaves to speculation the amount to which the SEC alleges Kameli and the

other defendants contributed to the offering documents discussed in the Commission’s response

brief. See FAC ¶¶ 124–28.




                                                 12
       The Commission’s focus on the projects’ offering documents in its response underscores

another deficiency in the FAC. Rule 9(b) requires the complaint to specify “the time, place, and

content of the misrepresentation, and the method by which the misrepresentation was

communicated. . . .” Uni*Quality, 974 F.2d at 923. The FAC describes statements made by

Kameli in YouTube videos but does not specify whether any specific statements made in them

constituted fraud. FAC ¶ 4. The FAC further alleges that defendants “solicited investors in a

variety of ways - through public websites, internet videos, intermediaries who have promoted the

investments, immigration attorneys with interested clients, and overseas meetings and seminars

with prospective investors. Kameli has routinely attended events where he has spoken and met

with prospective investors and investor representatives, including events in the United States.”

FAC ¶ 64. The FAC sometimes quotes PPMs, e.g., FAC ¶¶ 74, 75, and sometimes alleges what

PPMs “generally stated” even as it acknowledges that the PPMs contained different language.

See FAC ¶¶ 86–87, 91. These generalities by themselves may not be fatal for the PPMs can be

readily found in this record.

       Nevertheless, as a whole, the FAC does not give notice of which of the many

communications it mentions were allegedly fraudulent and which defendant is allegedly

responsible for those communications. By focusing on the offering documents in its response to

the motions to dismiss the FAC, does the SEC mean to disclaim reliance on the other

communications described or mentioned in the FAC? The FAC discusses quarterly updates, for

example, that “Kameli issued” that might or might not contain allegedly misleading statements.

FAC ¶¶ 99–102. Neither the court nor defendants can discern on exactly which communications

the SEC’s claims are based, and Rule 9(b) is properly invoked to dispel that sort of uncertainty.

The SEC suggests that Kameli can glean any details he needs in discovery. Combined Resp. 12.



                                                13
If the SEC means to narrow the statements on which its claims are based to the specific

communications discussed in its response, the SEC cannot do so in a response. Rule 9(b)

requires the complaint to do the winnowing. See Webb v. Frawley, 906 F.3d 569, 584 (7th Cir.

2018).

         The SEC relies on cases relaxing the requirements of Rule 9(b). See Power v. GMAC

Mortg. Corp., 2007 WL 723509, at *3 (N.D. Ill. Mar. 7, 2007); SEC v. Santos, 355 F. Supp. 2d

917 (N.D. Ill. 2003). These cases apply the general principle that exactly how much detail Rules

9(b) and 8(a)(2) require depends on the needs of the case. See Iqbal, supra, 556 U.S. at 679

(“Determining whether a complaint states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.”); AnchorBank, 649 F.3d at 615. The Seventh Circuit endorses the principle that Rule

9(b)’s requirements “may be relaxed, of course, when the details are within the defendant's

exclusive knowledge.” Jepson, 34 F.3d at 1328 (citing Nelson v. Monroe Reg’l Med. Ctr., 925

F.2d 1555, 1567 & n.7 (7th Cir. 1991)); see also Corley v. Rosewood Care Ctr., Inc., 142 F.3d

1041, 1051 (7th Cir. 1998); but see Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr. v.

Walgreen Co., 631 F.3d 436, 442 (7th Cir. 2011) (explaining that a plaintiff “does not have

unlimited leeway” under Rule 9(b)). In Power, for instance, expecting the plaintiff to know the

specifics of how two companies’ names came to be on a voucher for a $20 gift card would have

been unreasonable without discovery. See Power, 2007 WL 723509, at *1, 3.

         In contrast, the SEC does not identify any information peculiarly within defendants’

knowledge. See Combined Resp. 9–12. The SEC called investors as witnesses at the

preliminary injunction hearing, and the FAC pleads the outcomes of several of their I-526

petitions. FAC ¶¶ 97, 146 (Elgin Fund investor). The court also learned that the SEC gathered a



                                                 14
large number of documents from defendants prior to filing this suit, suggesting that the

Commission has what it needs to identify who contributed to the various statements described in

the FAC. The court, therefore, has no reason to doubt that the SEC has at least as much access to

the investors as defendants and so has, or can gather, the needed details. See Jepson, 34 F.3d at

1328 (concluding Rule 9(b) requirements should not have been relaxed because the plaintiffs had

“as much access as the defendants to the customers who can flesh out the circumstances of the

mailings and wire communications involved”).

       The court does not hold that the SEC necessarily has to plead the date, time, sender,

recipient, and content of every securities transaction involved to give defendants the notice that

Rules 8(a)(2) and 9(b) demand. See Santos, 355 F. Supp. 2d at 921. The SEC must, however,

make clear exactly which of the eight years of communications form the basis of its fraud

allegations and must differentiate among the defendants sufficiently to give each defendant fair

notice of its alleged role. Because the FAC does neither, it must be dismissed.

   C. Other Arguments

       Defendants make a host of other arguments, most of them claim or issue specific. The

court recognizes that the funds and investors’ financial positions grow ever more precarious with

the passage of time and that defendants desire to move this litigation forward, believing it to be a

barrier to finding funding that could get the Projects on track.

       That said, the FAC’s failure to meet the requirements of Rule 9(b) hampers the court’s

ability effectively to analyze the other issues raised by the defendants. For instance, defendants

single out a series of statements in the PPMs and offering documents to argue that they are

forward looking statements that cannot form the basis of a securities law violation. See Pugh v.

Tribune Co., 521 F.3d 686, 693 (7th Cir. 2008) (citing Higginbotham v. Baxter Int’l, Inc., 495



                                                 15
F.3d 753, 756 (7th Cir. 2007)) (rejecting “fraud by hindsight” claim); Denny v. Barber, 576 F.2d

465, 470 (2d Cir. 1978) (same). Without knowing to whom these statements were allegedly

communicated, when, and how the SEC alleges they are fraudulent, deciding whether they are

actionable proves nearly impossible. So does determining whether any relief defendant has ill-

gotten funds, which after all depends on identifying the nature of the alleged securities law

violations.

       Defendants also discuss a series of transactions described in the FAC involving the Silver

Fund. They point out some of the alleged diversions of those funds that occurred while investor

funds were in escrow pending the USCIS’ approval of the investors’ I-526 petitions. The funds

did not become “securities” as the Securities Act and the Exchange Act define the term until they

passed out of escrow, according to defendants. This presupposes that the alleged securities

violations occurred sometime before the escrowed funds were released, but the SEC has not

specified when it believes the fraud occurred. If the SEC plausibly pegs the alleged violation

after the release of escrowed funds, this issue would become academic, further underscoring the

need for Rule 9(b) compliance. Deciding the issue now would run afoul of the prohibition on

“giv[ing] [judicial] ‘opinion[s]’ advising what the law would be upon a hypothetical state of

facts.” Chafin v. Chafin, 568 U.S. 165, 172 (2013) (quoting Lewis v. Continental Bank Corp.,

494 U.S. 472, 477 (1990)).

       The remaining issues, though voluminous, involve allegations about particular funds and

projects, and the court does not need to reach defendants’ motion to strike certain exhibits

because the exhibits do not affect the court’s analysis of the FAC. For similar reasons the FAC

leaves the court unable to reach the parties’ remaining arguments. See Arazie v. Mullane, 2 F.3d

1456, 1468 & n.7 (7th Cir. 1993).



                                                16
   D. Leave to Amend

       The SEC does not explicitly request leave to file an amended complaint, and defendants

ask the court to dismiss the FAC with prejudice. Federal Rule of Civil Procedure 15(a)(2) states

that “Rule 15(a) declares that leave to amend shall be freely given ‘when justice so requires.’”

See Foman v. Davis, 371 U.S. 178, 182 (1962).

       Rule 15(a)(2) creates a presumption in favor of granting a plaintiff at least one

opportunity to cure procedural defects in a complaint. See Runnion ex rel. Runnion v. Girl

Scouts of Greater Chicago and Nw. Ind., 786 F.3d 510, 518 (7th Cir. 2015) (citing Luevano v.

Wal–Mart Stores, Inc., 722 F.3d 1014, 1024 (7th Cir. 2013)). While the SEC amended its

original complaint, this court determines, based on its observations at the preliminary injunction

hearings and the motion to dismiss stage, that the SEC should receive an opportunity to cure, if it

can, the Rule 9(b) defects the court has identified. See Dubicz v. Commonwealth Edison Co.,

377 F.3d 787, 792–94 (7th Cir. 2004) (reversing denial of leave to file second amended

complaint to correct Rule 9(b) defects in first amended complaint).

                                         IV. Conclusion

       For the reasons stated, defendants’ motions to dismiss the First Amended Complaint are

granted insofar as they seek dismissal for failure to plead with the particularity required by

Federal Rule of Civil Procedure 9(b). Plaintiff’s motion to strike certain exhibits to one of the

motions to dismiss is denied as moot. Plaintiff is granted leave to file an amended complaint on

or before April 11, 2019.


Dated: March 14, 2019                                /s/
                                              Joan B. Gottschall
                                              United States District Court Judge




                                                 17
